Exhibit 10.14
VIRTUAL RADIOLOGIC CORPORATION
EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Grantee:
Number of Shares:
Grant Date:
     The Grantee named above has been awarded the number of restricted shares
(the “Restricted Stock”) of the common stock, par value $0.001 per share (the
“Common Stock”), of Virtual Radiologic Corporation (the “Company”) as indicated
above. This Agreement outlines certain terms and conditions of the award. The
Restricted Stock is granted under and will be governed by terms of the Virtual
Radiologic Corporation Equity Incentive Plan (the “Plan”). Capitalized terms
used and not otherwise defined herein have the meanings assigned to them in the
Plan.
     1. Rights as Stockholder. From and after the Grant Date, the Grantee will
have all rights of a stockholder with respect to the Restricted Stock, including
the right to vote shares of Restricted Stock; provided, however, that as a
condition to the grant of the Restricted Stock, the Grantee hereby waives any
and all rights to dividends payable in cash to the extent the record date for
such dividend occurs during a Period of Restriction on shares of Restricted
Stock, and, provided further, that all dividends payable in Shares having a
record date during a Period of Restriction on any of the Restricted Stock shall
be subject to Section 8.8 of the Plan.
     2. Restrictions; Delivery.
     (a) Until the Restricted Stock granted hereunder vests and applicable
Periods of Restriction lapse in accordance with Section 3 hereof, one or more
stock certificates representing the unvested portion of the Restricted Stock
will be issued in the Grantee’s name, but will be held in custody by the Company
or an escrow agent (which may be a brokerage firm) appointed by the Company.
Alternatively, the unvested portion of the Restricted Stock may be reflected in
an electronic account, with appropriate stop transfer instructions. The Grantee
will not be permitted to sell, transfer, assign, give, place in trust, or
otherwise dispose of or pledge, grant a security interest in, or otherwise
encumber unvested shares of Restricted Stock, other than by will or the laws of
descent and distribution, and any such attempted disposition or encumbrance will
be void and unenforceable against the Company, provided that the Grantee may
assign or transfer unvested shares of Restricted Stock in any manner consistent
with the terms and conditions of the Plan.
     (b) Subject to the provisions of this award, upon the vesting of any shares
of Restricted Stock and the lapse of any applicable Period of Restriction, the
Company will deliver to the Grantee a certificate or certificates for the number
of shares of Restricted Stock which have so vested. Alternatively, the Company
may elect to deliver vested shares of Restricted Stock electronically, and if
applicable, Grantee may be required by the Company to establish an account with
a brokerage firm selected by the Company as a condition to receiving such
shares.

 



--------------------------------------------------------------------------------



 



3. Vesting of Restricted Stock.
     (a) The Restricted Stock will vest (and become non-forfeitable), and all
Periods of Restriction shall lapse as follows: [INSERT VESTING TERMS]
     (b) Vesting will occur only if the Grantee is employed by the Company on
the vesting date, unless the Committee determines otherwise in its sole and
absolute discretion. Upon termination of the Grantee’s employment with the
Company for any reason whatsoever, with or without cause, whether voluntarily or
involuntarily, all shares of Restricted Stock which have not vested as of the
date of such termination will be forfeited and returned to the Company, and all
rights of the Grantee or the Grantee’s heirs in and to such shares will
terminate, unless the Committee determines otherwise in its sole and absolute
discretion. Notwithstanding the foregoing, if the Grantee is party to a written
employment agreement with the Company, vesting of the Restricted Stock will be
accelerated on the terms and to the extent provided therein if there occurs an
event specified in such employment agreement as having the effect of
accelerating the vesting of an award of restricted shares of Common Stock (such
rights of acceleration being in addition to, and not in lieu of, any provision
in the Plan for acceleration of vesting of restricted shares of Common Stock
based on the same or similar events that is, by the terms of the Plan, otherwise
applicable hereto).
     4. Tax Withholding. It is a condition to the award of the Restricted Stock
to the Grantee that the Grantee makes arrangements satisfactory to the Company
to satisfy all tax withholding amounts and other required deductions with
respect to the Restricted Stock. The Grantee will be permitted to satisfy these
obligations by (i) making a cash payment to the Company, or (ii) directing the
Company to withhold vesting shares of Restricted Stock having a value (based on
the closing price of the Common Stock on the applicable vesting date) equal to
the amount of such obligations (rounded up to the nearest whole share).
     5. Securities Act Registration. The Grantee is prohibited from selling
vested shares of Restricted Stock other than pursuant to either (i) a
registration statement on an appropriate form under the Securities Act of 1933,
as amended (the “Securities Act”), which registration statement has become
effective and is current with regard to the shares being sold, or (ii) if a
registration statement covering the Restricted Stock is not effective at the
time of issuance, a specific exemption from the registration requirements of the
Securities Act that is confirmed in a favorable written opinion of counsel, in
form and substance satisfactory to counsel for the Company, prior to any such
sale or distribution, provided that the Company will not require opinions of
counsel for transfers of shares of Restricted Stock made pursuant to Rule 144 if
the Company is provided with any certificates or other evidence of compliance
with Rule 144 reasonably required by it in connection with such transfer
(including a copy of the relevant Form 144).

2



--------------------------------------------------------------------------------



 



     6. Legend. Each certificate representing any unvested shares of Restricted
Stock shall be endorsed with a legend in substantially the following form:
     THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE VIRTUAL RADIOLOGIC EQUITY
INCENTIVE PLAN, IN THE RULES AND ADMINISTRATIVE PROCEDURES ESTABLISHED PURSUANT
TO SUCH PLAN, AND IN A RESTRICTED STOCK AGREEMENT DATED [DATE OF GRANT]. A COPY
OF THE PLAN, SUCH RULES AND PROCEDURES, AND SUCH RESTRICTED STOCK AGREEMENT MAY
BE OBTAINED FROM THE SECRETARY OF VIRTUAL RADIOLOGIC CORPORATION.
     7. Miscellaneous.
     (a) Construction. This Agreement shall be construed in accordance with and
shall be governed by the terms of the Plan. Grantee acknowledges receipt of a
copy of the Plan and, as applicable, a Plan prospectus, prior to the execution
hereof and agrees to be bound by the terms of the Plan.
     (b) Governing Law. The provisions of this Agreement, the Plan, or other
documents incorporated therein, shall be governed by, interpreted, and enforced
in accordance with the internal laws of the State of Delaware, without regard to
the conflict of laws provisions thereof, unless and to the extent they are
pre-empted by the laws of the United States of America.

            VIRTUAL RADIOLOGIC CORPORATION
      By:           Name:           Title:          
GRANTEE:
                       

3